Filed 4/13/22 P. v. Rocha CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G060518

           v.                                                          (Super. Ct. No. 11CF0494)

 MARIA ISABEL ROCHA,                                                   OPINION

      Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Gary S. Paer, Judge. Reversed and remanded.
                   Jason L. Jones, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Daniel Rogers, Acting Assistant Attorney General, A. Natasha Cortina and
Stephanie A. Mitchell, Deputy Attorneys General, for Plaintiff and Respondent.
                                          *                  *                  *
              Defendant Maria Isabel Rocha appeals from an order denying her petition
for resentencing under Penal Code section 1170.95.1 The trial court denied the petition
because, through a guilty plea, appellant was convicted of voluntary manslaughter, not
the initially charged crime of murder. At the time of the denial, the law overwhelmingly
supported the trial court’s conclusion. However, during the pendency of this appeal, the
Legislature passed Senate Bill No. 775 (Stats. 2021, ch. 551) (Senate Bill 775), which
makes clear that persons who plead guilty to manslaughter may be eligible for
resentencing. As a result of the legislative change which recently took effect, the
Attorney General concedes, and we agree, the order must be reversed and the matter
remanded to the trial court for further proceedings consistent with amended section
1170.95.


                                        DISCUSSION
              Senate Bill No. 1437 (2017-2018 Reg. Sess.), effective January 1, 2019,
was enacted to “amend the felony murder rule and the natural and probable consequences
doctrine, as it relates to murder, to ensure that murder liability is not imposed on a person
who is not the actual killer, did not act with the intent to kill, or was not a major
participant in the underlying felony who acted with reckless indifference to human life.”
(Stats. 2018, ch. 1015, § 1, subd. (f).) It accomplished that purpose by substantively
amending sections 188 and 189 and adding section 1170.95, such that persons convicted
of felony murder or murder under a natural and probable consequences theory could seek
resentencing or to have the conviction vacated. (People v. Lewis (2021) 11 Cal.5th 952,
957, 959 (Lewis).)




1             All further statutory references are to the Penal Code.

                                               2
              In the couple of years after Senate Bill 1437’s enactment, appellate courts
were virtually unanimous in concluding the resentencing relief afforded by the legislation
was limited to murder convictions and did not extend to persons convicted of attempted
murder or any type of manslaughter. (See, e.g., People v. Turner (2020) 45 Cal.App.5th
428, 435-436; People v. Paige (2020) 51 Cal.App.5th 194, 201-204.) Defendant filed her
petition for resentencing during this time, leading the trial court to reject it as facially
ineligible for resentencing.
              The legislative landscape changed on January 1, 2022. Effective as of that
date, Senate Bill 775 amended section 1170.95 to expand resentencing eligibility to
persons convicted of manslaughter, among others.
              Because defendant’s appeal from the denial of her resentencing petition
was pending when the Senate Bill 775 amendment took effect, she is entitled to receive
the benefit of the amendment. (People v. Superior Court (Lara) (2018) 4 Cal.5th 299,
309; In re Estrada (1965) 63 Cal.2d 740, 745 (Estrada).) The parties agree the matter
must be remanded to the trial court to provide defendant a chance to present her position
and provide the trial court an opportunity to consider whether she has made a prima facie
showing of eligibility for relief under section 1170.95, as amended by Senate Bill 775.
We express no opinion on how the petition should ultimately be resolved.




                                               3
                                    DISPOSITION
             The order denying defendant’s section 1170.95 petition is reversed, and the
case is remanded for further proceedings consistent with section 1170.95, as amended by
Senate Bill 775.




                                               MARKS, J.*

WE CONCUR:



BEDSWORTH, ACTING P. J.



SANCHEZ, J.

*Judge of the Orange County Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                           4